Citation Nr: 0007784	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
frostbite.

2.  Entitlement to service connection for skin disorder.

3.  Entitlement to service connection for residuals of head 
injury.

4.  Entitlement to service connection for right shoulder 
disorder.

5.  Entitlement to an increased evaluation for fracture, 
right wrist, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to 
August 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO (1) denied 
service connection for right shoulder disorder, skin 
condition, and residuals of a head injury; (2) denied 
reopening the claim for service connection for residuals of 
frostbite; and (3) granted a 10 percent disability evaluation 
for residuals of fracture to the right wrist.


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
frostbite was denied by the Board in an August 1968 decision.

2.  Additional evidence submitted since the August 1968 Board 
decision bears directly and substantially on the issue under 
consideration, and is by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is a medical opinion which attributes current 
residuals to frostbite in service.

4.  There is a medical opinion which attributes a current 
skin disorder to service.  

5.  Competent evidence of either a current disability or a 
nexus between residuals of a head injury and service is not 
of record.

6.  Competent evidence of a nexus between a right shoulder 
disorder and service is not of record.

7.  The appellant's right wrist disability is manifested by 
complaints of pain and limitation of function; however, while 
some limitation of motion of the wrist was noted on recent VA 
examinations, it is not shown that his disability is more 
than 10 percent disabling under the schedular criteria.


CONCLUSIONS OF LAW

1.  The August 1968 Board decision, which denied service 
connection for residuals of frostbite, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the Board's August 1968 
rating decision is new and material, and the appellant's 
claim for service connection for residuals of frostbite is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

3.  The claim for service connection for residuals of 
frostbite is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for skin disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claims for service connection for residuals of a head 
injury and a right shoulder disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

6.  Fracture, right wrist, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5215 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Generally, a final decision issued by an RO or the Board may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.302, 
20.1103 (1999).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (1999), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  Id.; 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In an August 1968 decision, the Board denied service 
connection for residuals of frostbite.  The Board stated that 
the service medical records were silent as to a complaint or 
diagnosis of frostbite and that upon separation, examination 
of the feet was normal.  The Board noted that the appellant's 
first complaint of residuals of frostbite was in January 
1968, which was 13 years following his discharge from 
service.  In essence, the appellant had not submitted 
evidence of incurrence of frostbite or competent evidence of 
a nexus between the current findings of residuals of 
frostbite and service.  That decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  Here, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the August 1968 Board 
decision.

In an October 1968 letter, Dr. V. J. Cirincione noted that 
the appellant reported that he had frostbite in service.  Dr. 
Cirincione stated that at the time of examination, the 
appellant's feet were swollen and that in his opinion, the 
appellant had residuals of frostbite, which he stated was 
related to service.

Without addressing the additional evidence of record, the 
Board finds that October 1968 letter is new and material.  At 
the time of the August 1968 Board decision, the appellant had 
not brought forth competent evidence of a nexus between the 
current residuals of frostbite and service.  The Board finds 
that this evidence is new to the record, and, in view of the 
less stringent standard for materiality set forth in Hodge, 
this new evidence bears directly and substantially on the 
question of whether the appellant incurred residuals of 
frostbite in service.  Accordingly, the appellant's claim for 
service connection for residuals of frostbite is reopened.

Having reopened the appellant's claim for service connection 
for residuals of frostbite, the Board observes that the next 
step following the reopening of the appellant's claim is 
consideration of the claim on a de novo basis.  The Board 
will consider the claim along with the other claims for 
service connection.

The Board notes that the appellant's representative has 
argued that the RO used the old test for determining if new 
and material evidence had been submitted, which test had been 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge, 155 F.3d 1356 .  In this decision, however, 
the Board has applied the less stringent Hodge test in 
determining whether new and material evidence has been 
submitted, which has resulted in a favorable determination.  
Thus, the appellant has not been prejudiced by the RO's 
consideration of the claim under the old test.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).
II.  Service connection

The appellant claims that service connection for a skin 
disorder, right shoulder disorder and residuals of a head 
injury should be granted.  He states that he injured his 
whole right arm while in service, which included his right 
shoulder.  He states that he sustained a head injury in 
service, at which time, he had a hole in his head.  Finally, 
he states that he had a skin disorder in service, which is 
related to current skin problems.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Additionally, certain 
chronic diseases, including arthritis, cardiovascular 
diseases, and psychoses may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim, and the claim must fail.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Grottveit, 5 Vet. App. at 93.  The nexus requirement may be 
satisfied by evidence showing that a chronic disease subject 
to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic disease or 
injury either in service or during an applicable presumption 
period and that the veteran still has such disability.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Service medical records are silent for injuries to the head 
and right shoulder and for complaint of skin problems.  The 
separation examination reveals normal findings as to the 
head, upper extremities, and skin.

The appellant had an RO hearing in February 1995.  He stated 
that he was having problems with his right shoulder and that 
he had recently undergone surgery on it.  He stated that he 
had had problems with his right arm, to include his shoulder 
and wrist, for many years.  The appellant testified that he 
injured his right shoulder in service at the same time he 
injured his right wrist, which was while he was out in the 
field in Japan and he had slipped and fallen.  He stated that 
he wore a body cast following this incident.  The appellant 
stated that he sustained a head injury in a Jeep accident.  
He stated that he slipped off an embankment and hit his head 
and knocked out his teeth.  The appellant stated that he had 
a skin condition on his foot while in service.  He stated 
that he was not treated in service for the skin condition.  
The appellant stated that he was treated for residuals of 
frostbite shortly after he got out of service.

A.  Residuals of frostbite

The Board finds that the October 1968 medical opinion from 
Dr. Cirincione which established new and material evidence 
also establishes a well-grounded claim for service connection 
for residuals of frostbite.  See Epps, 126 F.3d 1464.

B.  Skin disorder

In an October 1993 letter, Dr. W. T. Williams stated that the 
appellant had a chronic skin condition which had started 
while he was in service.  The Board finds that such statement 
establishes a well-grounded claim for service connection for 
skin disorder.  See Epps, 126 F.3d 1464.

C.  Right shoulder disorder

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for right shoulder disorder.  See 
Epps, 126 F.3d 1464.  The appellant has alleged that he 
injured his right shoulder in service, which he is competent 
to state.  Additionally, the appellant has brought forth 
competent evidence of current diagnoses of a right shoulder 
disorder.  Specifically, in a November 1993 letter, Dr. 
Williams entered a diagnosis of bursitis of the right 
shoulder.  In December 1993, Dr. W. S. Gibbons stated that 
the based on the history, physical examination, and plain x-
rays, the appellant had mild degenerative arthritic changes 
at the acromioclavicular joint of the right shoulder and 
probably a right rotator cuff tear, which he felt was the 
cause of the appellant's symptomatology.  A VA medical record 
indicated that the appellant underwent surgery on his right 
shoulder for rotator cuff tear in April 1994.

However, the appellant's claim is not well grounded because 
he has not brought forth competent evidence of a nexus 
between the current right shoulder disorder and service.  See 
id.  The Board is aware that in a December 1997 VA 
examination report, the VA examiner stated that the right 
shoulder disorder could be service connected, however, he 
stated that without reviewing the service medical records, he 
could not make a specific judgment as to the etiology of the 
appellant's right shoulder disorder.  Such statement by the 
VA examiner is insufficient to provide the degree of 
certainty required for the medical nexus evidence to well 
ground the claim.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) ((a medical opinion which stated that the veteran's 
death "could" have been precipitated by his time in a 
prisoner of war camp was too speculative to provide the 
degree of certainty required for medical nexus evidence).

The only evidence of a nexus between the appellant's current 
right shoulder disorder are the appellant's statements and 
testimony.  The Board is aware that the appellant has alleged 
that he has had problems with his right shoulder since 
service.  However, since the current diagnoses are rotator 
cuff tear, bursitis, and degenerative joint disease, the 
appellant is not competent to allege that an injury in 
service caused the rotator cuff tear, bursitis, or 
degenerative joint disease of the right shoulder.  See 
Savage, 10 Vet. App. at 494; Epps, 126 F.3d at 1468-69; 
Slater v. Brown, 9 Vet. App. 240, 243 (1996) (medical 
evidence is needed to provide causal nexus between veteran's 
inservice injury and arthritis of the cervical spine); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
D.  Residuals of head injury

After having reviewed the evidence of record, the Board finds 
that the appellant has not submitted a well-grounded claim 
for service connection for residuals of head injury.  The 
appellant is competent to state that he hit his head in 
service.  However, there has been no post service diagnosis 
as to residuals of a head injury.  In a November 1994 VA 
outpatient treatment report, the examiner noted that the 
appellant had undergone a CT of the head which was negative 
for post-traumatic defect.  Thus, the appellant has not 
brought forth competent evidence of residuals from a head 
injury.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the 
appellant has not submitted any evidence of current residuals 
from a head injury that he sustained in service, the Board 
must deny it as not well grounded.  Id.; see also Epps, 
126 F.3d 1464; Caluza, 7 Vet. App. 498.

Although the appellant has stated that he currently has 
residuals from a head injury he sustained in service, it has 
not been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  Further, 
assuming that the appellant is claiming that there is a 
current disability as a result of the head injury in service, 
he is a lay person, and his opinion is not competent.  See 
Layno, 6 Vet. App. at 470.  The appellant's own, unsupported 
opinion does not give rise to a well-grounded claim.  Id.  

E.  General duty

The appellant had not submitted well-grounded claims for 
service connection for right shoulder disorder and for 
residuals of a head injury, and thus VA has no duty to assist 
the appellant in the development of his claims.  See Epps, 
126 F.3d 1464.
Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in December 1994 and supplemental 
statements of the case in March 1995 and October 1999.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claims for service connection the head injury residuals and 
the right shoulder disorder well grounded.  The Board views 
its discussion as sufficient to inform the appellant of the 
elements necessary to well ground his claims and to explain 
why his current attempt to establish service connection 
fails.

The Board is aware that the appellant's representative has 
requested that if the Board concludes that the appellant's 
claims are not well grounded, the Board must ensure that the 
RO has complied with the provisions of the M21-1 which 
require full development of all claims prior to the well-
grounded determination.  However, in Morton v. West, 12 Vet. 
App. 477, 485, the Court held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. § 5107 and thus the provisions of the M21-1 are 
void.

III.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for fracture, right wrist, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for fracture, right carpal navicular, was 
granted by means of a February 1968 rating decision and 
assigned a noncompensable evaluation.  In the August 1994 
rating decision on appeal, the RO reclassified the service-
connected disability as fracture, right wrist, and granted a 
10 percent disability evaluation.  The appellant has stated 
that he wants a higher evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for either limitation of motion of the wrist 
(dorsiflexion less than 15 degrees) or when the palmar 
flexion is limited in line with the forearm for both the 
major and minor hands.  38 C.F.R. Part 4, Diagnostic Code 
5215 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for fracture, right wrist.  The Board 
notes that VA examinations have not established that the 
appellant has ankylosis of the right wrist and thus 
application of Diagnostic Code 5214 is not appropriate.  See 
38 C.F.R. Part 4, Diagnostic Code 5214 (1999).

In a January 1994 VA examination report, the VA examiner 
stated that there were no objective deformities of the 
navicular bone, but noted that there was tenderness on 
palpation.  Radial deviation was 7 degrees, ulnar deviation 
was 12 degrees, wrist dorsiflexion was 15 degrees, and palmar 
flexion was 25 degrees.  The VA examiner noted that there was 
no swelling or heat around the wrist.

In a July 1997 examination report, the VA examiner stated 
that the appellant had prominent restriction in mobility.  He 
had 20 degrees of dorsiflexion, 20 degrees of palmar flexion, 
10 degrees of ulnar deviation, and 20 degrees of radial 
deviation.  The VA examiner stated that the appellant 
demonstrated decrease in excursion of the right wrist.  In a 
November 1997 examination report, range of motion of the 
right wrist was 20 degrees of dorsiflexion and 30 degrees of 
palmar flexion.  The VA examiner stated that the appellant 
had 50 percent of the range of motion of the ulnar and radial 
deviation.  He noted that September 1996 x-rays revealed 
degenerative joint disease in the wrist.  The VA examiner 
stated that the residuals from the appellant's right wrist 
were minimal.

In a December 1997 examination report, the VA examiner stated 
that the appellant's right wrist had 5 degrees of radial 
deviation, 15 degrees of ulnar deviation, 20 degrees of 
dorsiflexion, and 40 degrees of palmar flexion.

The Board finds that the clinical findings laid out above are 
indicative of no more than a 10 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 5215.  An evaluation in 
excess of 10 percent is not warranted.  Under Code 5215, the 
appellant is at the maximum evaluation, and he cannot receive 
an increased evaluation under these schedular criteria.  See 
id.  Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 10 percent evaluation.  See 38 C.F.R. § 4.59 (1999).  The 
appellant has been noted to have a weakened grip and that 
movement of the individual fingers of the right hand is 
limited.  However, the appellant underwent a VA examination 
in November 1997 for the examiner to determine what 
symptomatology the appellant was experiencing as a result of 
the service-connected fracture, right wrist.  The VA examiner 
stated that the appellant had minimal residuals from the 
inservice fracture.  In fact, he attributed the appellant's 
difficulty with moving his fingers and lack of strength to 
Secretin's disease and first carpal metacarpal arthritis.  It 
must be noted that no medical professional has attributed 
those diagnoses to the service-connected fracture, right 
wrist.  Consideration of symptomatology that has not been 
attributed to service or a service-connected disability 
cannot be considered in evaluating the service-connected 
disability.

Thus, considering pain, weakness, incoordination, and excess 
fatigability, the Board finds that an evaluation in excess of 
10 percent based upon functional loss is not warranted.   See 
38 C.F.R. §§ 4.40, 4.45.  In the November 1997 examination 
report, the VA examiner made a specific finding that the 
residuals the appellant had from the fracture in service to 
the right wrist were minimal.  The appellant's complaints of 
right wrist pain and the VA examiner's clinical findings in 
the examination reports are indicative of no more than mild 
functional impairment and thus the appellant's fracture, 
right wrist is no more than 10 percent disabling.

The appellant is competent to report his symptoms.  To the 
extent that he has described pain and functional impairment, 
the Board finds that the 10 percent evaluation contemplates 
his mild pain and functional impairment that are residuals of 
the fracture to the right wrist.  The clinical evidence does 
not establish an evaluation in excess of 10 percent.  In the 
November 1997 examination report, the VA examiner stated that 
the appellant had minimal residuals from the fracture to the 
right wrist.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's fracture, right wrist, 
has resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board finds that 
referral of the case an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).



ORDER

The claim for service connection for residuals of frostbite 
is reopened and is well grounded; the appeal is granted to 
this extent only.

The claim for service connection for skin disorder is well 
grounded; the appeal is granted to this extent only.

Service connection for right shoulder disorder is denied.

Service connection for residuals of head injury is denied.

An increased evaluation for fracture, right wrist, is denied.


REMAND

Because the claims for entitlement to service connection for 
residuals of frostbite and skin disorder are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159 (1999); Murphy, 1 Vet. App. 78.  The Board finds that 
the medical evidence of record needs to be supplemented prior 
to the adjudication of the claim on the merits.

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should schedule the appellant 
to undergo a VA examination to determine 
if he has residuals from frostbite that 
he incurred in service.  The VA examiner 
must review the claims file, to include 
the service medical records, prior to 
rendering an opinion on the following 
question: Assuming the appellant has 
residuals of frostbite, is it at least as 
likely as not such residuals are due to 
frostbite incurred in service?  The 
examiner should state upon what evidence 
the opinion is based.

2.  The RO should schedule the appellant 
to undergo a VA examination to determine 
any currently diagnosed skin disorder is 
related to service.  The VA examiner must 
review the claims file, to include the 
service medical records, prior to 
rendering an opinion on the following 
questions:  (1) What skin disorder(s) 
does the appellant currently have? and 
(2) Is it at least as likely as not that 
the skin disorder is related to the 
appellant's service?  The examiner should 
state upon what evidence the opinion is 
based.

3.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
of service connection for the frostbite 
residuals and skin disorder with 
consideration of all the evidence, to 
include any additional evidence/argument 
submitted in support of the claim.  In 
adjudicating these well-grounded claims, 
the RO should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



